Him, O. J.
A cow, grazing near the railroad track, suddenly ran on the track a few feet in front of an engine and cars running 25 or 30 miles-an hour, and was killed. The undisputed1 evidence of the engineer and fireman fully rehutted the statutory presumption of negligence' against the company, and there was no fact or circumstance indicating negligence. The judgment of the justice of the peace against the company was without evidence and contrary to law, and the judge of the Superior court should have sustained' the certiorari. Macon, Dublin & Savannah R. Co. v. Wood, 3 Ga. App. 197 (59 S. E. 595) ; Southern Ry. Co. v. Puryear, 2 Ga. App. 75 (58 S. E. 306) ; Southern Ry. Co. v. Harrell, 119 Ga. 521 (46 S. E. 637) ; South Carolina & Georgia R. Co. v. Powell, 108 Ga. 437 (33 S. E. 994). Judgment reversed.
Minter Wimberly, W. M. Wilson, Alcerman & Ahorman, for plaintiff in error.
A. O. Saffold, contra.